EXHIBIT 10.3

 

MEMORANDUM

 

To: William V. Grickis, Jr.

Date: September 22, 2003

 

I am pleased to offer you the position of Senior Vice President and General
Counsel of Gerber Scientific, Inc. ("Gerber"). In this capacity, you will be
reporting directly to me.



Following are the principal terms of our offer:



1. Date of Employment

Your employment with Gerber will commence on October 1, 2003.

2. Compensation

You will be a full-time salaried exempt employee, and your base salary for this
position will be $225,000 per year.

You will be eligible to participate in the Gerber Scientific, Inc. 2000-2004
Executive Annual Incentive Bonus Plan. Your bonus target will be 50% of base
salary. Any bonus payout for fiscal year 2004 will be pro-rated in accordance
with the terms of the Plan.

3. Stock Options

You will be eligible to participate in the Gerber Scientific, Inc. 2003 Employee
Stock Option Plan. The Plan is administered by the Management Development and
Compensation Committee of the Board of Directors of Gerber Scientific, Inc. You
will be awarded options to purchase 10,000 shares of Gerber common stock. The
exercise price will be the closing price of Gerber common stock on the date the
options are granted. Future grants are at the discretion of the Committee.



4. Benefits

In addition to all other existing Company employee benefits including medical,
dental, life and disability insurance, you will be entitled to three (3) weeks
vacation per year.



Upon your first anniversary of service with the Company, you will be entitled to
Change-in-Control and executive severance benefits pursuant to the Severance
Policy for Senior Officers of Gerber. Until that time, you will be entitled to
three (3) months' severance under the terms and conditions of the Severance
Policy for Senior Officers.



5. Drug Test

Gerber has a mandatory drug-testing program for all new employees. We will help
you arrange for this testing prior to your commencement date.



6. Proof of eligibility to work in the United States

On your starting date, please bring with you documents that substantiate your
identity and eligibility for employment in this country (i.e., Social Security
card, birth certificate, driver's license, or a valid passport). This is a
requirement of the Immigration and Control Act.



7. Confidentiality Agreement

All employees are required as a condition of employment to read and sign
Gerber's Confidentiality and Inventions Agreement. Gerber extends this job offer
to you on the basis of the business and/or technical skills that you have
demonstrated to us. We expect you to honor any and all obligations regarding
proprietary and confidential information that you may have obtained from any
former employers just as we expect that you will refrain from disclosing to
third parties any confidential and proprietary information you may learn while
employed at Gerber. It is the individual responsibility of all Gerber employees
to fully comply with and honor all of their obligations regarding information of
a confidential or proprietary nature.



Gerber Scientific, Inc. is an "at will" employer. This means that your
employment with Gerber is for no fixed term and that either you or Gerber may,
at any time and for any reason, decide to terminate the employment relationship
without any liability to the other.

Bill, I believe this position will offer you an enjoyable and challenging career
opportunity and we all look forward very much to working with you.

      ____________________________________   /s/ Marc T. Giles   President and
Chief Executive Officer     Accepted and agreed this 26th day   of September,
2003.      

____________________________________

  /s/ William V. Grickis, Jr.  